Case 2:19-cv-03110-HB Document1 Filed 07/17/19 Page 1 of 21

JS 44 (Rev. 02/19)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I.

(a) PLAINTIFFS

(b) County of Residence of First Listed Plaintiff

Merry Reed; Philadelphia Bail Fund.

Philadelphia County

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Ballard Spahr LLP
1735 Market Street, 51st Floor, Philadelphia, PA, 19103
215-665-8500

Michael Berry

NOTE:

 

DEFENDANTS Magistrate Judges Francis Bernard, Sheila

Bedford, Kevin Devlin, James O'Brien, Jane Rice, Robert Stack;
President Judge Patrick Dugan, Sheriff Jewell Williams.

Philadelphia County

Attorneys (/f Known)

County of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

Il. BASIS OF JURISDICTION (Pace an “x” in One Box Only}

 

Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff
(For Diversity Cases Only)

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

Ol US. Government % 3° Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State gq} © 1 Incorporated or Principal Place go4 a4
of Business In This State
O2 US. Government O 4 Diversity Citizen of Another State O 2 GO 2 Incorporated and Principal Place o5 05
Defendant (indicate Citizenship of Parties in ltem II) of Business In Another State
Citizen or Subject of a O03 O 3. Foreign Nation o6 O06
Foreign Country
IV. NATURE OF SUIT (ace an “X" in One Box Only) Click here for: Nature of Suit Code Descriptions.
Ll CONTRACT. TORTS FORFEITURE/PENALTY. BANKRUPTCY QTHER STATUTES ]
© 110 Insurance PERSONAL INJURY PERSONAL INJURY — | 0) 625 Drug Related Seizure © 422 Appeal 28 USC 158 © 375 False Claims Act
© 120 Marine O 310 Airplane © 365 Personal Injury - of Property 21 USC 881 |© 423 Withdrawal © 376 Qui Tam (31 USC
© 130 Miller Act 0) 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
0 140 Negotiable Instrument Liability GO 367 Health Care/ ©) 400 State Reapportionment
© 150 Recovery of Overpayment [© 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS © 410 Antitrust
& Enforcement of Judgment Slander Personal Injury © 820 Copyrights ©) 430 Banks and Banking
O 151 Medicare Act Gj 330 Federal Employers’ Product Liability © 830 Patent OG 450 Commerce
© 152 Recovery of Defaulted Liability O 368 Asbestos Personal © 835 Patent - Abbreviated 0 460 Deportation
Student Loans 6G 340 Marine Injury Product New Drug Application [© 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability © 840 Trademark Cormupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY © 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle © 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395ff) © 485 Telephone Consumer
© 160 Stockholders’ Suits O 355 Motor Vehicle © 371 Truth in Lending Act © 862 Black Lung (923) Protection Act
( 190 Other Contract Product Liability © 380 Other Personal © 720 Labor/Management O 863 DIWC/DIWW (405(g)) [C490 Cable/Sat TV
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations © 864 SSID Title XVI O 850 Securities/Commodities/
0 196 Franchise Injury © 385 Property Damage 0 740 Railway Labor Act © 865 RSI (405(g)) Exchange
© 362 Personal Injury - Product Liability 0 751 Family and Medical 1 890 Other Statutory Actions
Medical Malpractice Leave Act © 891 Agricultural Acts
l REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS }0 790 Other Labor Litigation FEDERAL TAX SUITS © 893 Environmental Matters
O 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement ©) 870 Taxes (U.S. Plaintiff © 895 Freedom of Information
O 220 Foreclosure 6 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) Act
© 230 Rent Lease & Ejectment O 442 Employment 510 Motions to Vacate O 871 IRS—Third Party 0 896 Arbitration
©) 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 O 899 Administrative Procedure
© 245 Tort Product Liability Accommodations © 530 General Act/Review or Appeal of
© 290 All Other Real Property (J 445 Amer. w/Disabilities - | 535 Death Penalty IMMIGRATION Agency Decision

 

Employment

O 446 Amer. w/Disabilities -
Other

448 Education

 

 

Other:
© 540 Mandamus & Other
O 550 Civil Rights
555 Prison Condition
O 560 Civil Detainee -
Conditions of

© 465 Other Immigration
Actions

 

Confinement

©) 462 Naturalization Application

 

 

(XK 950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “X” in One Box Only)

 

wi Original O 2 Removed from © 3  Remanded from 0 4 Reinstated or © 5 Transferred from © 6 Multidistrict C1 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity).
42 U.S.C. 1983

 

VI. CAUSE OF ACTION

Brief description of cause: . ; . .
First Amendment challenge to state-court rules prohibiting audio-recording of bail hearings.

 

 

 

 

 

 

VH. REQUESTED IN €] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: 0 Yes — X{No
VILL. RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
07/17/2019 Michael fSerry pep. MRM
FOR OFFICE USE ONLY ‘
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:19-cv-03110-HB Document1 Filed 07/17/19 Page 2 of 21

JS 44 Reverse (Rev. 02/19)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

L(a)

{b)

(c)

II.

Til.

Iv.

VI.

Vi.

Vil.

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and

then the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box I or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation - Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 2:19-cv-03110-HB Document1 Filed 07/17/19 Page 3 of 21
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA
DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: Merry Reed: P.O. Box 29476, Philadelphia, PA 19125. Philadelphia Bail Fund, Inc.: P.O. Box 22316, Philadelphia, PA 19110.

 

All Municipal Court Defendants: 1301 Filbert Street, Philadelphia, PA 19107. Sheriff Jewell Williams: 100 South Broad Street, 5th Floor, Philadelphia, PA 19110.
Address of Defendant: P P if

 

Place of Accident, Incident or Transaction: 1301 Filbert Street, Philadelphia, PA 19107.

 

 

RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

1, Is this case related to property included in an earlier numbered suit pending or within one year Yes [| nol]
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [|] No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual?

I certify that, to my knowledge, the within case [7] is / [2] is not related to any case now pending or within one year previously terminated action in

this court except as noted above.
DATE: 07/1 7/201 9 M, chae!l eorry Pp. mem PA 86351

Attorney-at-Law / Pro Se Plaintiff Attorney 1D. # (if applicable)

 

 

CIVIL: (Place a V in one category only)
Federal Question Cases: Diversity Jurisdiction Cases:

Indemnity Contract, Marine Contract, and All Other Contracts Insurance Contract and Other Contracts

FELA Airplane Personal Injury
Jones Act-Personal Injury Assault, Defamation

Antitrust Marine Personal Injury

Patent Motor Vehicle Personal Injury

Labor-Management Relations
Civil Rights

Other Personal Injury (Please specify):
Products Liability

OOOOOOOOO

 

DOOONOOOOOO *

Habeas Corpus Products Liability — Asbestos
. Securities Act(s) Cases All other Diversity Cases
0. Social Security Review Cases (Please specify):
1. All other Federal Question Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

1 Michael Berry

, counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought.
pare. 0/17/2019 Micue) Berry pip. mim PA 86351

Attorney-at-Lavt / Pro Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (S-2018)

 
Case 2:19-cv-03110-HB Document1 Filed 07/17/19 Page 4 of 21

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Merry Reed; Philadelphia Bail Fund, : CIVIL ACTION
7
Magistrate Judge Francis Bernard, et al. ; NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. (X)
July 17, 2019 Michael Berry Plaintiffs
Date Attorney-at-law Attorney for
215-665-8500 BerryM@ballardspahr.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:19-cv-03110-HB Document1 Filed 07/17/19 Page 5 of 21

Civil Justice Expense and Delay Reduction Plan
Section 1:03 - Assignment to a Management Track

(a) The clerk of court will assign cases to tracks (a) through (d) based on the initial pleading.

(b) In all cases not appropriate for assignment by the clerk of court to tracks (a) through (d), the
plaintiff shall submit to the clerk of court and serve with the complaint on all defendants a case management
track designation form specifying that the plaintiff believes the case requires Standard Management or
Special Management. In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a case management track designation form specifying the track to which that
defendant believes the case should be assigned.

(c) The court may, on its own initiative or upon the request of any party, change the track
assignment of any case at any time.

(d) Nothing in this Plan is intended to abrogate or limit a judicial officer's authority in any case
pending before that judicial officer, to direct pretrial and trial proceedings that are more stringent than those
of the Plan and that are designed to accomplish cost and delay reduction.

(e) Nothing in this Plan is intended to supersede Local Civil Rules 40.1 and 72.1, or the
procedure for random assignment of Habeas Corpus and Social Security cases referred to magistrate judges
of the court.

SPECIAL MANAGEMENT CASE ASSIGNMENTS
(See §1.02 (ec) Management Track Definitions of the
Civil Justice Expense and Delay Reduction Plan)

Special Management cases will usually include that class of cases commonly referred to as "complex
litigation" as that term has been used in the Manuals for Complex Litigation. The first manual was prepared
in 1969 and the Manual for Complex Litigation Second, MCL 2d was prepared in 1985. This term is
intended to include cases that present unusual problems and require extraordinary treatment. See §0.1 of the
first manual. Cases may require special or intense management by the court due to one or more of the
following factors: (1) large number of parties; (2) large number of claims or defenses; (3) complex factual
issues; (4) large volume of evidence; (5) problems locating or preserving evidence; (6) extensive discovery;
(7) exceptionally long time needed to prepare for disposition; (8) decision needed within an exceptionally
short time; and (9) need to decide preliminary issues before final disposition. It may include two or more
related cases. Complex litigation typically includes such cases as antitrust cases; cases involving a large
number of parties or an unincorporated association of large membership; cases involving requests for
injunctive relief affecting the operation of large business entities; patent cases; copyright and trademark
cases; common disaster cases such as those arising from aircraft crashes or marine disasters; actions brought
by individual stockholders; stockholder's derivative and stockholder's representative actions; class actions or
potential class actions; and other civil (and criminal) cases involving unusual multiplicity or complexity of
factual issues. See §0.22 of the first Manual for Complex Litigation and Manual for Complex Litigation
Second, Chapter 33.
Case 2:19-cv-03110-HB Document1 Filed 07/17/19 Page 6 of 21

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

MERRY REED; PHILADELPHIA
BAIL FUND,

Plaintiffs, COMPLAINT
v. Civil Action No.

ARRAIGNMENT COURT MAGISTRATE
JUDGES FRANCIS BERNARD, SHEILA
BEDFORD, KEVIN DEVLIN, JAMES
O’BRIEN, JANE RICE, and ROBERT
STACK, in their official capacities;
PRESIDENT JUDGE PATRICK DUGAN,
in his official capacity; SHERIFF

JEWELL WILLIAMS, in his official

capacity,

Defendants.

 

INTRODUCTION

1, Every day, in a basement courtroom in downtown Philadelphia, magistrates of
Pennsylvania’s First Judicial District hold hearings and set bail for dozens of recently arrested
individuals. The stakes of these hearings are extremely high. A magistrate’s decision on bail
determines whether an arrestee will spend the ensuing days, weeks, or months awaiting trial at
home with family or alone in a jail cell. That decision can have profound consequences for the
arrestee: for many, it dictates whether or not they will be able to keep their jobs, support their
families, avoid eviction, or obtain favorable resolutions to their cases.

2. Given the significance of bail determinations, it is unsurprising that the bail process

has become a focal point in local and national debates about our criminal justice system. Growing
Case 2:19-cv-03110-HB Document1 Filed 07/17/19 Page 7 of 21

public concern about cash-bail systems has resulted in policy changes in many jurisdictions. In
Philadelphia, these efforts have been the subject of intense public discourse and widespread media
coverage.

3. Yet, despite the immense public interest in Philadelphia’s bail system, the bail
hearings themselves remain largely hidden from public view. All bail hearings in the First Judicial
District occur entirely off the record, and no publicly available transcripts or recordings of the
proceedings exist.

4. In addition, multiple court rules impede the public’s ability to make up for the
absence of any public record of these proceedings and document what happens during the hearings.
Although members of the public may observe the hearings in person, the rules make it nearly
impossible for people to effectively memorialize and report what they observe there. Among other
restrictions, the rules expressly prohibit observers from audio recording the proceedings, even with
a silent, non-cellular recording device. Taken together, these restrictions stymie public discourse
and debate surrounding Philadelphia’s evolving bail process by preventing the press and local
advocates from showing the broader public how bail hearings actually work.

5. This suit challenges those restrictions. Plaintiffs are a journalist and a group of
activists who seek to report and comment on, as well as spur debate over, the workings of
Philadelphia’s bail system. Merry Reed is an independent journalist whose work focuses on
criminal justice issues. The Philadelphia Bail Fund is a non-profit organization dedicated to ending
cash bail in Philadelphia that regularly issues reports and analyses regarding the workings of
Philadelphia’s bail system. Both Plaintiffs want to use audio recordings of bail proceedings to
allow them to give people a better—and more comprehensive—understanding of these potentially

life-altering hearings. Their use of audio recordings will aid the public’s ability to monitor,
Case 2:19-cv-03110-HB Document1 Filed 07/17/19 Page 8 of 21

understand, and effectively debate the issues related to Philadelphia’s bail system. But the First
Judicial District’s court rules prevent Plaintiffs from doing so. Plaintiffs therefore seek a
declaratory judgment holding that these restrictions on their speech and reporting activities violate
the First Amendment.
JURISDICTION & VENUE
6. This Court has jurisdiction over this action under 28 U.S.C. § 1331.
7. Venue is proper in this District under 28 U.S.C. § 1391.
PARTIES

8. Plaintiff Merry Reed is a writer, reporter, and the managing editor of The
Declaration, an independent online news source that covers Philadelphia politics, art, culture, and
activism. Ms. Reed’s writing and investigative work focus, in particular, on criminal and civil
justice issues in Philadelphia. She is actively investigating and gathering information about
Philadelphia’s bail system.

9. Plaintiff Philadelphia Bail Fund is a non-profit organization whose mission is to
change Philadelphia’s bail system from one based on wealth to a more just system that does not
detain people because of their poverty and releases arrested individuals while they await trial in
all but rare circumstances, such as when an individual has been shown to be a clear danger. The
Bail Fund pursues its mission in a variety of ways, including by posting bail for people who cannot
afford to do so on their own. In addition, the Bail Fund operates an initiative called Philadelphia
Bail Watch, which sends volunteers into bail hearings to observe and report on what they see. The
Bail Fund uses the information gathered by those volunteers to produce public reports aimed at
educating Philadelphia’s citizens and government officials about the City’s bail practices. The

organization also engages with the public on bail-related issues via public messaging, including
Case 2:19-cv-03110-HB Document1 Filed 07/17/19 Page 9 of 21

on social media. In addition, the Bail Fund attends meetings with stakeholders in positions of
authority over the everyday functioning of the City’s cash bail system, where they advocate for
change using the information gathered from regularly observing bail hearings. The Bail Fund is
incorporated in Pennsylvania and run by a staff of six permanent volunteers.

10. Defendants Francis Bernard, Sheila Bedford, Kevin Devlin, James O’Brien,
Jane Rice, and Robert Stack are the six Arraignment Court Magistrates who preside over bail
hearings in Philadelphia’s Criminal Justice Center (CJC). Each magistrate is appointed by the
President Judge of the Philadelphia Municipal Court. During the time that each magistrate is on
the bench, he or she is responsible for prohibiting members of the public from making recordings
of bail hearings. The magistrates have authority to direct Sheriffs deputies, who provide
courtroom security, to enforce the prohibition on recording by seizing recording devices and/or
removing a person making a recording from the courtroom. Each magistrate also possesses
authority to hold anyone who violates the recording ban in contempt.

11. Defendant Patrick Dugan is the President Judge of the Philadelphia Municipal
Court. President Judge Dugan appoints (with the consent of a majority of the other municipal
court judges) the Arraignment Court Magistrates. Pursuant to Pennsylvania Rule of Criminal
Procedure 116, President Judge Dugan is responsible for ensuring that the Arraignment Court
Magistrates comply with the Pennsylvania Rules of Criminal Procedure, including the prohibition
against audio recording.

12. Defendant Jewell Williams is the Sheriff of Philadelphia County and leads the
Philadelphia Sheriffs Office. Sheriff Williams is responsible for security at the CJC and for
enforcing court rules, including the prohibition on audio recording. The Sheriffs Office, at Sheriff

Williams’s direction and in conjunction with the judicial officers (including Defendants here) at
Case 2:19-cv-03110-HB Document1 Filed 07/17/19 Page 10 of 21

the CJC, has a policy and practice of enforcing the prohibition on audio recording by stopping
people from using recording devices in courtrooms in the CJC, including by requiring members of
the public (absent certain exceptions) to place cellular phones in magnetically sealed pouches that
prevent use within the CJC. When cellular phones are not placed in such a pouch or when a person
possesses a different device capable of recording, the Sheriff enforces the ban by seizing the device
and/or removing the person from the courtroom if the device is used in a courtroom.

FACTS

A. Public Discourse Surrounding Philadelphia’s Bail System

13. In recent years, public scrutiny of “cash bail” systems has increased dramatically.
A growing number of lawmakers, researchers, and citizens have come to believe that the
widespread use of monetary bail as the primary means of securing pretrial release has devastating
effects on indigent defendants, their families, and their communities. These concerns have
recently prompted political debates, court cases, and policy changes in states and cities around the
country.

14. Philadelphia is no exception to this trend. In 2017, for example, the City’s current
District Attorney, Larry Krasner, campaigned expressly on a promise to minimize the use of cash
bail. Since beginning his term in 2018, Mr. Krasner has sought to implement that promise by
directing his office not to seek bail for certain low-level offenses. Philadelphia’s City Council
subsequently joined the debate by passing a resolution calling on Mr. Krasner, the First Judicial
District, state lawmakers, and the Pennsylvania Supreme Court to adopt further changes to the
existing bail system. And, earlier this year, a group of community organizations and individuals

filed a lawsuit in state court challenging the Arraignment Court Magistrates’ bail-setting practices.
Case 2:19-cv-03110-HB Document1 Filed 07/17/19 Page 11 of 21

Most recently, the Pennsylvania Supreme Court issued an order stating that it would conduct an
inquiry into Philadelphia’s cash bail system.

B. The Bail Process in Philadelphia

15. Bail is set in Philadelphia in a windowless courtroom in the basement of the
Criminal Justice Center. The six Arraignment Court Magistrates preside over all bail decisions,
taking rotating shifts. A representative from the District Attorney’s Office is present at every
hearing. At hearings in which the defendant has no lawyer (which constitute the majority of such
hearings in Philadelphia), a representative from the Public Defender’s Office or other court-
appointed attorney is also present. The defendant is not physically present at the hearing but is
instead connected via video link from one of the City’s Divisional Booking Centers, where recently
arrested individuals are processed.

16. At the hearings, lawyers for the District Attorney’s Office and for the defendant
both have an opportunity to present argument. For example, the representative from the District
Attorney’s Office will recommend conditions of release—typically, secured cash bail that must be
paid before a person will be released—and offer argument about the severity of the charges or the
defendant’s criminal history. The defendant’s representative will often present information about
the defendant’s ability to pay the amount of cash bail requested by the prosecution and about the
defendant’s ties to the community or other relevant background information. The presiding
magistrate questions the representative as he or she deems necessary. These hearings often last
less than four minutes.

17. In addition to hearing argument, the presiding magistrate receives a report from the

First Judicial District’s Pretrial Services Division. This report contains information about the
Case 2:19-cv-03110-HB Document1 Filed 07/17/19 Page 12 of 21

defendant’s background and recommends conditions of release—derived from a set of “bail
guidelines”—for each defendant.

18. Immediately after hearing evidence and argument and reviewing the Pretrial
Services Division’s report, the presiding magistrate announces his or her decision on conditions of
release. The conditions can include release on the promise to appear at the next hearing; release
on the promise to pay some monetary amount if the person fails to appear; release on the deposit
of some monetary amount that will be forfeited if the person fails to appear (“secured cash bail’);
or release on non-monetary conditions, such as being required to report periodically to a pretrial
services officer. The conditions that the Arraignment Court Magistrates set frequently vary from
those requested by the parties’ representatives.

19. Following the magistrate’s decision, the defendant’s representative has the
opportunity to immediately appeal, via telephone, to a Municipal Court judge. The appeal takes
place with the Municipal Court judge on speakerphone.

20. The decision on bail carries major ramifications for defendants and their families.
For the defendants—the vast majority of whom are indigent—the imposition of secured cash bail
as a condition of release typically means facing pretrial detention, which, in turn, can lead to job
loss, eviction, separation from children, and other adverse consequences.

C. Public Access to Bail Proceedings

21. Bail hearings in the CJC are generally open to the public. However, almost no
information is made available to the public in advance of the hearings. No list of defendants
scheduled for bail hearings is made available to the public. The Pretrial Services Division’s report

is not made available to the public.
Case 2:19-cv-03110-HB Document1 Filed 07/17/19 Page 13 of 21

22. At the bail hearings, no court reporter is present. No transcript is made. And neither
the representative for the District Attorney’s Office nor the defendant’s representative provides
any written argument.

23. No one within the First Judicial District—including President Judge Dugan, the
Arraignment Court Magistrates, and Sheriff Williams—makes any audio, video, or written
recordings of the bail proceedings available to the public.

D. Court Rules Governing Recording Bail Hearings

24, Three separate court rules generally prohibit the public from making audio
recordings of bail proceedings: Pennsylvania Rule of Criminal Procedure 112(C), Pennsylvania
Rule of Judicial Administration 1910, and Local Arraignment Court Magistrate Rule 7.09.

25, Pennsylvania Rule of Criminal Procedure 112(C). Rule 112 provides, in relevant
part:

(C) Except as provided in paragraph (D), the stenographic, mechanical, electronic

recording, or the recording using any advanced communication technology, of any

judicial proceedings by anyone other than the official court stenographer in a court

case, for any purpose, is prohibited.

(D) In a judicial proceeding before an issuing authority, the issuing authority, the
attorney for the Commonwealth, the affiant, or the defendant may cause a recording

to be made of the judicial proceeding as an aid to the preparation of the written

record for subsequent use in a case, but such recordings shall not be publicly played

or disseminated in any manner unless in a court during a trial or hearing.

Thus, for members of the public, such as Plaintiffs, Rule 112(C) operates as complete ban on
making audio recordings of criminal hearings, including bail hearings.

26. Pennsylvania Rule of Judicial Administration 1910. Rule 1910 provides, in
relevant part, that “judges should prohibit broadcasting, televising, recording or taking

photographs in the courtroom and areas immediately adjacent thereto during sessions of court or

recesses between sessions,” subject to limited exceptions that do not apply to Plaintiffs. Rule 1910
Case 2:19-cv-03110-HB Document1 Filed 07/17/19 Page 14 of 21

operates to bar members of the public—such as Plaintiffs—from making audio recordings of bail
proceedings.

27. Local Arraignment Court Magistrate Rule 7.09. Local Rule 7.09 provides that
“Tajn Arraignment Court Magistrate shall prohibit broadcasting, televising, recording, or taking
photographs in the Courtroom or the areas immediately adjacent thereto during sessions or recesses
between sessions.” The Rule permits Arraignment Court Magistrates to use “electronic or
photographic means . . . for the perpetuation of a record,” but the Arraignment Court Magistrates
do not allow audio recording by members of the public to perpetuate the record. Thus, Local Rule
7.09 operates to bar members of the public—such as Plaintiffs—from making audio recordings of
bail proceedings.

28. The President Judge, Arraignment Court Magistrates, and Sheriff enforce these
rules in a number of ways.

29. | When a person enters the CJC, the deputy sheriffs, pursuant to Sheriff Williams’s
policy, require that person to place his or her cell phone in a magnetically sealed pouch that makes
the phone unusable within the courthouse.

30. Deputy sheriffs, pursuant to Sheriff Williams’s policy, also enforce the prohibition
by periodically checking the basement courtroom to ensure, among other things, that no one is
using a recording device.

31. President Judge Dugan and the Arraignment Court Magistrates have posted in the
courtroom where bail hearings take place multiple signs that make clear that recording is
prohibited.

32. Finally, the Arraignment Court Magistrates instruct anyone using a device capable

of recording—even if the device, such as a cell phone, is not actually being used to record—to
Case 2:19-cv-03110-HB Document1 Filed 07/17/19 Page 15 of 21

stop using the device in the courtroom. Those instructions are backed by the Magistrates’ contempt
power and ability to direct deputy sheriffs.

33. There is no valid justification for the ban on audio recording.

34, The ban does not preserve confidentiality, because the proceedings are open to the
public to observe in-person.

35. The ban does not minimize disruption to ongoing proceedings because audio
recordings can be made silently and inconspicuously.

36. The ban does not protect against witness intimidation because, unlike other
proceedings at the CJC, there are no witnesses at bail hearings.

37. Several jurisdictions have made their own audio recordings of bail hearings
available to the public for years.

E. Plaintiffs’ Requests for Permission to Audio Record Bail Hearings

38. On June 14, 2019, the Philadelphia Bail Fund emailed President Judge Dugan to
request permission to audio record the bail proceedings held before the Arraignment Court
Magistrates. President Judge Dugan responded on June 17, 2019, denying the Bail Fund’s request,
stating, without elaboration, “State rules prohibit your request.”

39. On June 18, 2019, Merry Reed sent letters to the six Arraignment Court Magistrate
Judges to request permission to audio record the bail proceedings held before them. The letters
requested a response by July 3, 2019. On that date, President Judge Dugan responded to Ms.
Reed’s request on behalf of Magistrate Judge O’Brien, stating that he was “unable to allow [her]
use of the recording device.” No other magistrate responded to Ms. Reed’s requests, either

independently or through President Judge Dugan.

10
Case 2:19-cv-03110-HB Document1 Filed 07/17/19 Page 16 of 21

F. Injuries to Plaintiffs

40. Because the First Judicial District does not create a public record of what actually
transpires in bail hearings—there is no court reporter and no recording of the hearings—the
challenged rules severely hinder Plaintiffs’ ability to document, report, and comment on
Philadelphia’s bail process.

41. The audio recording ban, in particular, impedes Plaintiffs’ efforts to engage in and
contribute to meaningful civic discourse about the City’s evolving pretrial detention system. The
ban also deprives the broader public of a vital source of information about that system: after all,
most people cannot observe bail hearings on a regular basis and, instead, must rely on the work of
journalists, activists, and community leaders—like Plaintiffs—to learn what happens during those
hearings. By prohibiting Plaintiffs from audio recording those hearings, the challenged rules
inhibit Plaintiffs’ ability to inform the public about their criminal justice system.

42. Plaintiff Merry Reed is in the process of investigating bail practices in Philadelphia
for an article she plans to publish in The Declaration.

43. The ability to make audio recordings of bail proceedings would allow Ms. Reed to
create a more complete investigatory record to draw upon when writing her article. In particular,
it would give her a comprehensive record of every hearing she observed, which she would be able
to review as she gathered more information and decided which aspects of those hearings to
highlight in her reporting. The recordings would also allow Ms. Reed to make more effective use
of direct quotations, rather than relying on paraphrasing. Moreover, because the Declaration is an
online outlet, Ms. Reed would also embed audio clips in her story to highlight the human aspects

of the hearings—such as tone of voice and pace of arguments—that cannot be captured as

11
Case 2:19-cv-03110-HB Document1 Filed 07/17/19 Page 17 of 21

powerfully in writing. In short, the ability to audio record bail hearings will not only enhance the
effectiveness of her reporting, but also fundamentally change its substance.

44, If not for the restrictions on audio recording, Ms. Reed would begin recording bail
hearings right away. She would use a silent, handheld recording device that would cause no
disruption to courtroom hearings. The recording device would not have any cellular or wireless
capabilities and she would allow courthouse security to inspect the device before she began using
it.

AS, Plaintiff Philadelphia Bail Fund regularly produces reports and communicates with
the public about bail hearings in Philadelphia. The organization plays an important role in
monitoring and informing the public about the practices of the District Attorney’s Office, Public
Defender’s Office, and Arraignment Court Magistrates during bail proceedings.

46. The Philadelphia Bail Fund gathers information through a network of temporary
volunteers who participate in the organization’s Philadelphia Bail Watch initiative. These
volunteers are given a form to document specific facts about each bail hearing that the Bail Fund
uses to track developments in the bail process over time. Permanent volunteers who run the Bail
Fund collect and analyze this information for production in online and written reports,
communications with governmental actors, and other public messaging, such as social media posts.

47. Although the Philadelphia Bail Fund’s communications summarizing the data
collected through the Bail Watch initiative offer some information about how bail operates in
Philadelphia, these summaries paint an incomplete picture and fail to capture the critical human
elements of the bail hearings.

48. The Philadelphia Bail Fund seeks to make audio recordings to capture exactly what

transpires in bail hearings. The Philadelphia Bail Fund’s volunteers typically observe bail hearings

12
Case 2:19-cv-03110-HB Document1 Filed 07/17/19 Page 18 of 21

at least once a month and often multiple times a week. If not for the unconstitutional prohibitions
on audio recording those proceedings, the volunteers would make audio recordings of every
hearing they attended.

49. The Bail Fund would like to share those recordings with the broader public so that
people can better understand how bail hearings work and better monitor what happens during those
proceedings. In addition to documenting precisely what happens in bail hearings, audio recordings
will capture important elements of the bail process that written summaries cannot. These elements
include the tone and tenor in which representatives of the District Attorney’s Office and defense
counsel present their arguments, the manner in which Arraignment Court Magistrates respond to
those arguments, and numerous other auditory aspects of the proceedings.

50. The current restrictions on audio recording impede the Bail Fund’s ability to
contribute to the ongoing civic discourse surrounding Philadelphia’s bail system. If not for those
restrictions, the Bail Fund would create and use audio recordings of bail hearings to educate the
public about what happens during those hearings. Among other things, the Bail Fund would use
those recordings to embed audio excerpts of hearings into online versions of its reports, including
a report that it plans to publish later this year. The Bail Fund would also make recordings of bail
hearings available to the public through social media platforms, with commentary explaining how
particular hearings reflect positive or negative attributes of the current system. And, of course, the
Bail Fund would use the recordings to provide more detailed information—including more
comprehensive data analyses and more in-depth summaries of proceedings—throughout all of its
public messaging and materials.

51. Currently, the Bail Fund must rely on its volunteers, who can take only handwritten

notes during the compressed bail hearings. Because most of these volunteers are not lawyers and

13
Case 2:19-cv-03110-HB Document1 Filed 07/17/19 Page 19 of 21

have limited familiarity with legal terminology and procedures, it can be difficult for them to take
comprehensive written notes on the proceedings. These difficulties are compounded by the dearth
of information made available to the public in advance of each hearing. Volunteers must seek to
document a vast amount of information—much of it technical—in real time, while simultaneously
trying to process the substance of the arguments being exchanged and the decisions being rendered.
These constraints hinder the Bail Fund’s efforts to document what transpires during bail
proceedings and to share that information with the public.

52. If not for the court rules prohibiting audio recording, the Philadelphia Bail Fund
would provide its volunteers with silent, handheld recording devices that would not cause any
disruption to the courtroom proceedings. The recording devices would have no cellular or wireless
capabilities, and the organization would allow courthouse security to inspect the device before
volunteers began using it.

CAUSE OF ACTION
Pennsylvania Rule of Criminal Procedure 112, Pennsylvania Rule of Judicial
Administration 1910, and Local Arraignment Court Magistrate Rule 7.09 Violate
Plaintiffs’ First Amendment Rights
(All Plaintiffs against all Defendants)

53. The foregoing allegations are incorporated herein.

54. Pennsylvania Rule of Criminal Procedure 112, Pennsylvania Rule of Judicial
Administration 1910, and Local Arraignment Court Magistrate Rule 7.09 prohibit members of the
public, including Plaintiffs, from making audio recordings of criminal court proceedings, including
bail hearings. As noted above, Rule of Criminal Procedure 112 does not contain any exceptions

for members of the general public and Plaintiffs do not qualify for any of the narrow exceptions to

Rule of Judicial Administration 1910 or Local Arraignment Court Magistrate Rule 7.09.

14
Case 2:19-cv-03110-HB Document1 Filed 07/17/19 Page 20 of 21

55. If not for these unconstitutional rules, Plaintiffs would make audio recordings of
bail hearings for use in future reports and communications with the public and governmental
actors.

56. Defendants enforce the challenged rules and will enforce them against Plaintiffs if
Plaintiffs attempt to make audio recordings. This violates Plaintiffs’ First Amendment rights.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for relief as follows:

A. Declare Pennsylvania Rule of Criminal Procedure 112 unconstitutional insofar as it is

applied to prohibit Plaintiffs from recording bail hearings in the CJC;

B. Declare Pennsylvania Rule of Judicial Administration 1910 unconstitutional insofar as

it is applied to prohibit Plaintiffs from recording bail hearings in the CJC;

C. Declare Local Arraignment Court Magistrate Rule 7.09 unconstitutional insofar as it is

applied to prohibit Plaintiffs from recording bail hearings in the CJC;

D. Award Plaintiffs attorneys’ fees and costs incurred for litigating against Defendant

Williams; and
E. Grant such further relief as may be just, lawful, and equitable.

Respectfully submitted,
/s/ Michee| Berry oe. MRM

 

ROBERT D. FRIEDMAN* MICHAEL BERRY
ek PAUL J. SAFIER
NICOLAS Y, RILEY MICHAEL McDONALD***
INSTITUTE FOR CONSTITUTIONAL ADVOCACY & c
P BALLARD SPAHR LLP
ROTECTION 1735 Market Street, 51% Fl
GEORGETOWN UNIVERSITY LAW CENTER Philad Iohis PA 191 03 oor
600 New Jersey Avenue NW Madera,

Washington, DC 20001 re nen
Tel.: 202-662-4048 ax: -604-

. -66)- berrym@ballardspahr.com
Fax: | 202-662-9248 safierp@ballardspahr.com

rdi34@georgetown.edu medonaldm@ballardspahr.com

nr537@georgetown.edu

15
Case 2:19-cv-03110-HB Document1 Filed 07/17/19 Page 21 of 21

* Admitted to practice in the District of Counsel for Plaintiffs
Columbia (No. 1046738); pro hac vice
application forthcoming.
** Admitted to practice in New York (NY Dated: July 17, 2019
Registration No. 5039607); pro hac vice
application forthcoming.
*** Admitted to practice in New York (NY
Registration No. 5455738); admission to
practice in Pennsylvania pending; application
for admission to the Eastern District of
Pennsylvania forthcoming.

16
